Order, Supreme Court, New York County, entered on April 16, 1973, denying defendants’ motion to dismiss the amended complaint herein, unanimously reversed, on the law, without costs and without disbursements, the motion granted and the complaint dismissed. The broad general release contained in the separation agreement entered into between the parties on September 25, 1969, which was not before this court on the earlier appeal that resulted in the dismissal of plaintiff’s original complaint (41 A D 2d 607), is a complete bar to the claims which she is now seeking to assert. The validity of the release provision is in no way dependent upon the support covenant in the separation agreement. Furthermore, we are of the opinion that the plaintiff’s acts since the date of the separation agreement completely belie any possible claim by her of duress or overreaching. Concur — McGivern, P. J., Markewich, Steuer, Capozzoli and Macken, JJ.